Citation Nr: 1604872	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a tumor of the thoracic spine.

2.  Entitlement to service connection for a low back disability, claimed as a bulging disc and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to November 1999 and February 2001 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to verify the Veteran's periods of active duty for training and inactive duty for training.  A remand is also necessary to secure VA examination(s) of the Veteran's back.

The Veteran argues his thoracic spine tumor was caused by inhaling fumes from artillery fire during training.  He also argues his bulging disc, degenerative disc disease, and degenerative joint disease of the lumbar spine was caused by repeatedly lifting heavy artillery rounds during training.  See Hearing Transcript P. 6; October 2014 attorney statement.  

Medical records indicate the Veteran has been diagnosed with a thoracic spine tumor, as well degenerative disc disease and a bulging disc of the lumbar spine.  He has also been diagnosed with lumbar degenerative disc disease.  See October 2010 private treatment report; June 2003 and July 2003 MRI.  

The Veteran testified he first saw a doctor for back pain in 2003 while he was still in the reserves.  See Hearing Transcript P. 18.  However, the record does not reveal to what extent any periods of active duty for training, or inactive duty for training, preceded (or coincided) with the Veteran's back treatment.  

Also, in October 2012, the Veteran's physician submitted a written statement discussing the possibility of a link between the Veteran's condition (specifically the tumor of his thoracic spine) and his exposure to artillery fire fumes.  Although the statement does not rise to the standard necessary to establish entitlement to service connection (at least as likely as not), the evidence of record nonetheless raises the possibility of substantiating the Veteran's claims.  Under these circumstances, VA is required to provide an examination.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all personnel and service records related to the Veteran's active duty service, active duty for training, and inactive duty for training is associated with the claims file.  Afterward, the AOJ should prepare a memorandum for inclusion in the record detailing all periods of active duty, active duty for training, and inactive duty for training.   

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the current nature and etiology of his thoracic and lumbar spine conditions.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should offer an opinion regarding the etiology of the following conditions: 

(a)  Tumor of the thoracic spine,
(b)  Lumbar degenerative joint disease,
(c)  Bulging disc and/or degenerative disc disease of the lumbar spine. 

Regarding the Veteran's tumor of the thoracic spine, the examiner should opine whether it is at least as likely as not (probability of at least 50 percent), the disease had its clinical onset during a verified period of active service or active duty for training, (but not inactive duty for training), or, is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, active duty for training or inactive duty for training.  The examiner should specifically comment on the Veteran's assertion that his tumor was caused by inhaling artillery fumes, including white phosphorus.

Regarding the Veteran's lumbar degenerative joint disease, the examiner should opine whether it is at least as likely as not (probability of at least 50 percent), the disease had its clinical onset during a verified period of active service or active duty for training, (but not inactive duty for training), or, is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, active duty for training or inactive duty for training.  

Regarding a bulging disc and/or degenerative disc disease of the lumbar spine, the examiner should opine whether it at least as likely as not (probability of at least 50 percent), such a disability had its clinical onset during a verified period of active service, active duty for training, or inactive duty for training, or, whether it is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, active duty for training or inactive duty for training.  The examiner should specifically comment on the Veteran's assertions of back pain following lifting artillery rounds, taking into account he is competent to report symptoms observable to a layperson.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


